Exhibit 10.10

 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated February
21, 2011, is by and between Rvue Holdings, Inc., a Nevada Company (the
“Company”), and Jason M. Kates (“Employee”).
 
WHEREAS, the Company and the Employee entered into an employment agreement as of
May 13, 2010 (the “Agreement”); and
 
WHEREAS, the parties desire to amend the Agreement.
 
NOW, THEREFORE, the Company and the Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:
 
 
I.
The Agreement is hereby amended as follows:

 
 
A.
Section 4 shall be deleted and replaced with the following:

 
4.           Termination of Employment.  Employee’s employment by the Company
shall terminate under the following circumstances:
 
(a)          Termination of Employment Due to Death or Disability.
 
(i)           Employee’s employment shall be deemed terminated by the Company
upon Employee’s death.  The Company may terminate Employee’s employment for
Disability.  In the event of a termination as a result of Employee’s Disability
or death, Employee (or his estate, in the case of death, or legal
representative, as applicable) shall receive, as soon as reasonably practicable
after the date of such termination and in any event no later than thirty
(30) days after the date of such termination, in a lump sum in immediately
available funds, an amount equal to the aggregate of Employee’s base salary for
the remainder of the Term of this Agreement (at the rate in effect at the time
of termination).  Additionally, the Company shall the Company shall (i)
reimburse Employee for the costs of obtaining comparable medical benefits for
eighteen (18) months, unless Employee obtains other employment which provides
for comparable medical benefits as Employee received while employed by the
Company; (ii)  reimburse Employee for any reasonable expenses previously
incurred for which Employee had not been reimbursed prior to the termination of
employment hereunder; and (iii) vest and all options and restricted stock
granted by the Company to the Employee.
 
(ii)          For purposes of this Agreement, “Disability” shall have the
meaning set forth in Section 409A(a)(2)(C) of the Code.
 
(b)         Cause. The Company shall have the right to terminate Employee's
employment for “Cause”. For purposes of this Agreement, “Cause” shall mean: (i)
the Executive’s willful and continued failure to perform his/her duties (other
than as a result of total or partial incapacity due to physical or mental
illness) for thirty (30) days after a written demand is delivered to Executive
on behalf of the Company, which specifically identifies the manner in which it
is alleged that Executive has not substantially performed his/her duties;
(ii)  the Executive’s dishonesty in the performance of his/her duties; (iii) an
act or acts on Executive’s part constituting a felony under the laws of the
United States or any state thereof applicable to the Company or its business
(including securities laws); (iv) any other act or omission which materially
injures the financial condition or business reputation of the Company or any of
its subsidiaries or affiliates or that knowingly breaches corporate financial
controls; or (v) any material breach by the Executive of any of the
Confidentiality and Non-Compete provisions set forth in the Agreement.

 
1

--------------------------------------------------------------------------------

 
 
(c)          Good Reason. Employee may terminate his employment for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean: means (i) an
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position (including status, title and reporting requirements); (ii) a
reduction in the Employee’s position (including status, title and reporting
requirements) or a material reduction in the Employee’s authority, duties or
responsibilities; (iii) a material breach by the Company of the terms of this
Agreement including but not limited to a reduction in Employee’s base salary;
(iv) if Employee must relocate his principal office more than twenty five (25)
miles from any office that the Company is then maintaining for Employee as
Employee’s principal or (v) the resignation of the Employee on fifteen (15) days
notice within one (1) year following a Change of Control. Prior to Employee
terminating his employment with the Company for “Good Reason”, Employee must
provide written notice to the Company that such “Good Reason” exists and setting
forth, in detail, the grounds Employee believes constitutes such “Good Reason”
(a “Good Reason Notice”). If the Company does not cure the grounds upon which
Employee believes “Good Reason” exists within thirty (30) days after being
provided with notice by Employee, then Employee’s employment shall be deemed
terminated. 
 
(d)         Without Cause. The Company shall have the right to terminate
Employee’s employment hereunder without cause at any time by providing Employee
with written notice of such termination, which termination shall take effect 10
days after the date such notice is provided.
 
(e)          Voluntary Resignation. Employee shall have the right to terminate
his employment hereunder by providing the Company with a written notice of
resignation. Such notice must be provided 60 days prior to the date upon which
Employee wishes such resignation to be effective. Upon receipt of such
resignation, the Company shall have the option to accelerate the resignation to
a date prior to the expiration of the 60 day period.
 
(f)          Payments Due Upon Termination. In the event Employee’s employment
is terminated pursuant to Section 4(c) or (d) above, then (i) any unvested
Options held by Employee shall immediately vest, (ii) the Company shall continue
to pay to Employee his base salary as in effect on the date of termination for a
period of eighteen (18) months and (iii) the Company shall reimburse Employee
for the costs of obtaining comparable medical benefits for eighteen (18) months,
unless Employee obtains other employment which provides for comparable medical
benefits as Employee received while employed by the Company. In the event
Employee’s employment is terminated for any other reason (other than death or
disability as set forth in Section 4(a) above), then Employee shall be entitled
to receive his base salary though the effective date of termination and the
Company shall reimburse Employee for any reasonable expenses previously incurred
for which Employee had not been reimbursed prior to the termination of
employment. Employee acknowledges and agrees that prior to receiving any
payments under this Section, and as a material condition thereof, Employee
shall, if requested by the Company, sign and agree to be bound by a general
release of claims against the Company related to Employee’s employment (and
termination of employment) with the Company in such form as the Company may deem
appropriate. Upon Employee’s termination of employment for any reason, upon the
request of the Board, he shall resign any memberships or positions that he then
holds with the Company or any affiliate or subsidiary.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)          Change in Control.  “Change of Control” means any bona fide,
third-party change of control as follows:
 
(i)           the acquisition, without the approval of the Board of Director’s,
by any person or entity, other than Company or an Affiliate or any employee
benefit plan (including a trust forming a part of such a plan) maintained by
Company, its parent or a subsidiary, of more than 20% of the outstanding shares
of Company’s voting common stock through a tender offer, exchange offer or
otherwise;
 
(ii)          the acquisition, with the approval of the Board of Director’s, by
any person, as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”), if such person is or becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power;
 
(iii)         the liquidation or dissolution of the Company following a sale or
other disposition of all or substantially all of its assets; a merger or
consolidation involving the Company which results in the Company not being the
surviving parent company; or
 
(iv)        any time during any two-year period in which individuals who
constituted the Board of Directors at the start of such period (or whose
election was approved by at least two-thirds of the then members of the Board of
Directors who were members at the start of the two-year period) do not
constitute at least 50% of the Board of Directors for any reason.
 
(v)          For purposes of this Agreement, the term Change in Control means a
“change in ownership” of the Company, as this concept is defined in U.S.
Treasury Regulations Section 1.409A-3(i)(5)(v) or successor provisions.
 
(vi)         Upon a Change in Control Transaction, all options and restricted
common stock granted by the Company to the Employee shall immediately vest.
 
 
(h)
Notwithstanding anything in this Agreement to the contrary:

 
(i)           Upon an event which is described in Section 4(c) or Section 4(d),
the cash amounts described in Section 4(f) shall be distributed to Employee as
soon as practicable after the date of termination if legal counsel retained by
the Company can reasonably determine that the provisions of Section
409A(a)(2)(B)(i) of the Code or any other provisions of Section 409A of the Code
do not require the six (6) month delay referred to therein.  The Company shall
be required to retain counsel, at the Company’s expense, to make this
determination as soon as practicable after such termination of employment.

 
3

--------------------------------------------------------------------------------

 

(ii)          If payment of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement would subject such compensation to additional tax
pursuant to Section 409A(a)(1) of the Code, the payment thereof shall be
postponed to the earliest commencement date on which such amounts could be paid
without incurring such additional tax.  In the event a deferral of payment
should be required, any payments that would have been made prior to such
earliest commencement date but for Section 409A of the Code shall be accumulated
and paid in a single lump sum on such earliest commencement date.
 
(iii)         If any compensation, payments, or benefits permitted or required
under this Agreement are otherwise reasonably determined by the Company or
Employee to be subject for any reason to a material risk of additional tax
pursuant to Section 409A(a)(1) of the Code, the Company and Employee agree to
negotiate in good faith appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to Employee.
 
(iv)         Any outstanding stock options, restricted share awards, performance
grants and the like held by Employee on Employee’s last day of service shall
remain exercisable for the life of such award and shall not be forfeited for any
reason whatsoever.
 
 
B.
Section 9 shall be deleted and replaced with the following:

 
9.           Bonus Program.  Employee shall be entitled to participate in any
bonus program implemented for employees of the Company and approved by the
Board; provided that Employee may opt not to receive such bonuses.  Then
Employee shall receive:
 
(a)         Bonuses based on the Net Profit from revenues generated from
performance of services under the “contracts” assigned by Argo Digital
Solutions, Inc. to Rvue, Inc. with Accenture, AutoNation and Mattress Firm (the
“Contracts”) for the eight month period ended December 31, 2010.  For purposes
of this Section 9, “Net Profit” shall mean actual collections for bona fide
services performed and invoiced pursuant to the Contracts, minus actual direct
costs for providing such services, and minus any credits or refunds for payments
made during such period; and
 
(b)         Such other bonuses as the Board may grant to the Employee from time
to time.
 
II.           Capitalized terms used but not otherwise defined in this First
Amendment shall have the meanings assigned thereto in the Agreement.
 
III.         In the event of any conflict between the Agreement and this First
Amendment, the terms as contained in this First Amendment shall control. In all
other respects the Agreement is hereby ratified and confirmed.
 
IV.         This First Amendment may be executed in one or more counterparts,
each of which shall be deemed to be one and the same agreement. Facsimile
signatures shall be treated in all respects and for all purposes as originals.
 
[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.
 

 
COMPANY:
       
Rvue Holdings, Inc.
       
By:
/s/ Robert Chimbel
   
Robert Chimbel, Chairman
Compensation Committee
       
EMPLOYEE:
       
/s/ Jason Kates
 
Jason M. Kates


 
5

--------------------------------------------------------------------------------

 